PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/087,081
Filing Date: 31 Mar 2016
Appellant(s): Upadhyaya, Shridhar



__________________
Charley Brown #52,658 

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/23/2020.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/21/2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
(2) Response to Argument
(A)	In re page 4, appellant states,
A.   Applicable Law Appellant submits, for a prima facie 
case of obviousness, the Examiner is required to “explain why the differences between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art,” (MPEP 2141(111)) and provide “articulated reasoning with some rational underpinning to support the legal conclusion of obviousness” (K.S.R. International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1396 (2007)). MPEP § 2142.02 provides that “[i]n determining the differences between the prior art and the claims, the question under 35 U.S.C. § 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.” Id. (citing Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530 (Fed. Cir. 1983)). Furthermore, rejections based on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be explicit analysis including some rational underpinning to support the legal conclusion of obviousness. K.S.R. International Co. v. Teleflex, Inc., 550 U.S. 14 (April 2007), citing In re Kahn, 441 F.3d 977, 988 (CAFed. 2006).
articulated reasoning with some rational underpinning to support the legal conclusion that the claims are not deemed patentable distinct with respect to the prior art as applied.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

As applied Ngo teaches based on as claimed, a system and method of a server and program code, the clients generate updates to documents, upon triggering a save operation at step 402, this operation, triggers an append (or inserts) to version history stored at client 102, w/database 108 deemed of OLPT operations, comprising client, server operations. 

Note, the version histories take the form of Graphs in Figs. 2A-B and Figs. 3A-B, are stored to databases of clients (108 and 110) and as well at the server (106), the server 106 being between clients (102/104), handling the transactional 

Therefore, all changes made by clients is managed as transactional messages between clients to and through the server to other clients, on a network. SEE Figs. 1-6

The version histories are appended to or updated to, the updates are received from clients in view of Fig. 4, after the appending or updating in steps 402 to 406 to 108 to the version history of the database 108, the version history is sent at step 408 to a global version server, is received and updated (inserted), at the server, to a global version history, at step 504, as, “audit records”, from a client.

Note the versioning history records of Ngo, are version histories or revision history corresponding to documents, the changes are version histories associated with document changes (or auditing), as document versioning history data (or metadata) vs. the documents themselves.

Clients, manage their version history data in their databases as well, as the server updates its global version history (step 504), by tracking and updating their document 
SEE Figs. 3a and Fig. 3B, VIDs at nodes of Graph

Note, the version histories are in the form of graphs (w/nodes, w/IDs being unique), are stored to databases, are managed through server, between, at least two clients, based on Fig. 1.

The server manages, upon updates to its stored global version history, in view of Fig. 5, the updated history is sent to and received by interested clients, in view of Fig. 6.

The clients also update (insert to) their local version history (step 604) in their databases, after receiving the changes (audits) from or through the server (106), perform updates their database, based on the graph of existing versions.
The inserts operations, are generated based on existing versions in graphs based on receiving a change data instruction 

Insert operations or instructions for placement, are generated based on, and in response to receiving, a change data instructions (messages).

 The inserting operations are determined based on existing versions in the graphs, to insert into the proper locations with respect to previously stored version data. 
As illustrated in Figs. 2-3, the IDs are placed in view of existing IDs values, such as node 304, 310 and 312, are all placed under node 300 in the graph based on the existing graph.

 Therefore the inserts operations are generated, based on existing graphs of nodes (see 304, 310 and 312), new placements are all based on the existing store version history.

Note, nodes are placed under 300, are successively higher numbered nodes 304, 310 and 312 are placed, as successive in number ID, are placed, under, node 300 since node 300, is a previously related version to next versions 304, 310 and 312.



Therefore inserts are generated based on the received change data (or messages), are used to determine the placement, to place the received audit data or record, into the proper (successive), locations, in an existing graph, when they correspond, as in Fig. 3.

Therefore, the insert operation is based on the receiving of change data instructions, from the clients and/or server, triggering insert generation, to the proper locations in an existing graph, or an existing version history already stored, to add the new versions history with nodes, w/IDs, to existing version graphs, at proper locations, when receiving updates, as illustrated in Figs. 2 or 3.
 
Therefore to clarity, Ngo teaches as claimed, but fails to specifically mention generation of, Insert statements to the database, but, does perform, appending, updating, even grafting 
Eager has been applied to clearly render obvious, “insert statement generation”, and can be obviously be accomplished based on the use of, a structured query language or SQL, as being well known, conventional access means, in the database arts, as taught by Eager.
 
Therefore, it also appears as common sense, to utilize known access techniques, to access databases, including SQL that specifically teaches insert statement generation to update, append, or to store audit records, of database changes, as taught by Eager, as is done by Ngo.
	
In addition, Ngo, as applied teaches to update databases with audit records, with version histories, associated with documents of clients of a server (or OLTP), between, handling transactional messages defining changes by clients to server and to other end clients.
SEE 0020-0023, 0031-0032 and 0046-, online

Eager has been applied to clearly render obvious the generation of insert statements with SQL, in order to update the databases of Ngo, it has been deemed obvious to those skilled in in an SQL language, as is deemed obvious in view of being conventional.

To further clarify, clients generate changes (upon save), that generate and trigger generation of instructions to store the changes, by, appending, or updating or, inserting data operation, to the databases, which is based on the received previously stored version history data, as described above.

The inserting into the DBs, is based on the changes, since, the received changes to the version history is processed prior to determining, to determine, where to insert is done to any database of any version history, the insert operations, is determined after receiving the changes, since, “…version history can be updated in one or more manners depending on what information is received from the global version server…”, as taught by Ngo.
SEE details 0050, 0054, 0055 (in Real Time) and 0059

Also note updates can be, only the changes (most recent version or newer version) or, corresponding to subsets of changes, associated with the audit records vs. a copy of the version histories (copy), although not particularly argued. 


(B) In re pages 4-6, appellate states,
Eager does not teach, generating insert statements, as claimed.
And
Ngo is devoid of any teaching or suggestion of invoking insert statements as claimed to create a copy of records that have been changed.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The examiner has applied Eager to clearly teach, the generation of insert statements, in SQL, to render obvious as claimed, but, also appears provides an argument as being necessary.
Additionally Eager does clearly teach insert statement generation, since has been applied to teach (insert statements) generated in view of, “ANSI SQL”, is clearly taught, as well as standardized conventional means or supporting conventions, such as: w/a sequel query language (SQL).

Note SQL in Eager, teaches generating statements necessary to access (read), as well as store (insert), to and from databases, as is deemed conventional, widely used, query language to facilitate database operations is deemed well known in the prior art and deemed obvious to apply to Ngo.

While Eager specifically teaches, “ANSI SQL insert statements”, generated to, a file 231b (w/instructions), being a query (or SQL file), of instructions is suggested as being, “necessary to populate, a database with the data provided.”

SEE Eager col. 29, lines 55-64

Detailed Description Text - DETX (151):
FIG. 27 is a block diagram of the data converter 236 of FIG. 24. A DBDxx.dlp file 231a is provided as input to the data converter 236, along with a flat file 231b that contains the data to be converted. The data converter 236 uses the data loading pattern specified in the DBDXX.dlp file 231a to determine the desired target format for each data record in the data flat file 231b and generate an ANSI SQL file 239a containing the INSERT statements necessary to populate the target database with the data provided. 




In view of the above, it is deemed, those skilled in the art would render obvious the use of conventional insert statements and generation to populate a database, based on use of SQL as taught by Eager, is deemed obvious to those skilled in the art to utilize to accomplish the storage to a DB of Ngo with SQL insert statements.

It is also deemed obvious in view of considering as common sense and/or deemed being obvious to try (see KSR), to consider the teachings of Eager, to utilize insert statement generation, to insert data to databases of Ngo, as insert statements are taught by Eager, as suggested as being necessary, as understood by those skilled in the art, in some SQL language to accomplish the inserting to databases, as Ngo does.

In conclusion, one skilled in the art is deemed would have no trouble or be successful, since no evidence to the contrary, the use or implementation or utilization, of insert statements as taught by Eager in SQL, to update the databases of Ngo.
necessary, to populate a database, with provided data, provides a strong position of obviousness, as well as suggests an argument under inherency, in view Ngo to insert received data to the databases.

Ngo as well as Eager are deemed to teach, client server operations, being transactional type processing systems with online clients being associated with, OLPT systems (or transactional messaging), between clients and servers and/or servers and clients, managing auditing versions history records, and placements or inserting, to graphs, in the database.

Therefore, Eager since, suggests that insert statement generation is necessary in SQL, renders at least obvious use in Ngo, to update the databases using specifically SQL.

 It is also contemplated that, while insert statements specifically are generated in view of Eager based on SQL, is it also deemed obvious to those skilled in the art, that SQL is not seen as the only language, that can perform the updating to a database.


	It appears, appellant is silent, and has not specially considered the arguments under inherency with respect to Ngo, alone and/or in view of Eager.

Therefore, the claims are deemed at least obvious to utilize insert statements in SQL, as taught by Eager, to update, a database of Ngo, as well the rejection suggests, insert statements (or equivalence), as being necessary to accomplish the updates to the databases of Ngo.

Note, SQL is specifically taught by Eager, but the examiner cannot prove that SQL is the only language, that can handle inserts or updates to a database. 
Therefore, SQL is not inherent to Ngo, but obvious to utilize in Ngo in view of Eager.


It is considered obvious, to utilize a database access language such as SQL or other equivalent language and the generation of insert statements (or equivalence), to store data to a database, as taught by Eager and in view of Ngo, in order to perform the updates to the versions histories between clients and server, since Ngo utilizes databases to store the versions histories, as well as maintain the graph representation of the stored versioning history or histories, with respect to the databases.

 To conclude and in addition, one skilled in the art in view of Ngo, may consider the scope of implementation of Ngo, to include based on, 0015, implemented with program instructions to update the databases.

Therefore again in view of the program instructions also suggests generation of, insert instructions or statements, being substantially equivalent, to update the databases of Ngo, since the prior art considered it necessary, to update the databases of Eager appears, also appears applied to Ngo, to utilize 

 (C) In re pages 6-8, appellant states,
C. The motivation to combine the references is not supported 

The Supreme Court of the United States noted that the analysis supporting a rejection under 35 U.S.C. §103 should be made explicit. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “rejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” KSR, 550 U.S. at 398, 82 USPQ2d at 1396. The claimed invention as a whole must be compared to the prior art references. Claim limitations are not puzzle pieces to be matched to atomized prior art reference suggestions, and thus examined out of context. Only if the prior art aligns with the claimed invention in principles of operation may a combination of prior art references render a claim obvious.

The Office Action admits Ngo does not teach “generating an insert statement for each of the one or more audit tables” and “for each particular audit table corresponding to a particular data table of the one or more data tables, invoking the insert statement generated for the particular audit table to add a subset of the one or more audit records into the particular audit table that correspond to a subset of the updated records that are stored in the particular data table.” Office Action, (p. 8). The Office Action relies on Eager for teaching these features. See id. at (pp. 8-12). The Office Action asserts it would have been obvious to one of ordinary skill in the art to combine Ngo with Eager “to insert data to a DB, as claimed, as taught by Eager, based on use of, insert statements such as, in SQL, as deemed being, an obvious and conventional, supporting structures (SQL), to support transactional processing at the server, based on requests or commands, including, to insert data to, a database, or any other access function, of Ngo” Id. at

(p. 12).

As discussed above, the Office Action fails to clearly articulate what exactly Eager teaches and how those teachings read on each feature of claim 1 at issue. With respect to the asserted motivation to combine Ngo with Eager, the Office Action similarly fails to provide a clear articulation of the benefits purportedly provided by Eager that would supposedly benefit the system taught by Ngo. As best can be discerned by Appellant, the Office Action appears to suggest that Eager’s teachings regarding insert statements would allow the system taught by Ngo to “support transactional processing at [a] server, based on requests or commands, including, to insert data to, a database, or any other access function[.]” See id. In this respect, Appellant submits the Office Action’s stated motivation to combine the references is not supported, because Ngo does not present any desire or aspiration for the aforementioned benefits purportedly provided by Eager.

Specifically, Ngo presents no need to “support transactional processing at [a] server, based on requests or commands, including, to insert data to, a database, or any other access function,” as asserted by the Office Action. Instead, Ngo focuses on “managing the status of documents in a distributed storage system” when the documents are changed and corresponding versions of the changed documents are created. Ngo at If 3. 

While Ngo teaches that “clients on hosts [...] maintain local version histories via databases[,]” Ngo does not include any indication that document version management would be enhanced by transactional processing as asserted by the Office Action. See Ngo at If 22. Aside from being a repository for saved documents, Ngo does not teach anything relating to databases. For example, Ngo does not teach database schemas, query languages, database management solutions, etc. Moreover, the Office Action does not provide any rationale to explain how the Ngo system would benefit from “transactional processing” as allegedly taught by Eager. The mere proposition that combining the references.


In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

In response respectfully, the examiner had pointed out the differences in claim language, cited Eager for a teaching and wherein the motivation to combine the references is based on, “the knowledge generally available to one of ordinary skill in the art” and “motivation to do so found either in the references themselves”. 

In this case, Eager specifically states and teaches, ANSI SQL file 239a, containing the INSERT statements necessary to populate the target database with the data provided, appears is a motivation to combine. 
knowledge generally available to one of ordinary skill in the art (to implement updates to a DB), as understood by the examiner, as well, as suggested by Eager, as being necessary.

 To conclude, appellant provides various spurious arguments specifically states above
“Ngo does not teach anything relating to databases. 
For example, Ngo does not teach database schemas, query languages, database management solutions, etc.”

In response respectfully the examiner cannot agree with the statements made, since Ngo utilizes databases (0022 and Fig. 1), to store by append, or update or insert or to graft, to the version history in the client server system, as understood both references are associated with  OLTP or are deemed online transactional processing systems and both teach details related to databased. 

Ngo teaches, at clients systems generate transactions based on updates to changes to their DB, generate transactions (messages), to server (Fig. 4, 408), which 

It is noted that appellant identifies such as in Fig. 1, databases, but above states above there is no teaching of schemas, query languages, database management solutions, etc.”

In response the examiner may agree that, there is no specific recitation of a schema and query languages in Ngo.
But, Ngo teaches storing version histories to databases, as understood each database includes a schema, as well as, a language, to access the databases.

Note as argued but not particularly claimed, all databases include, “a database schema is its structure described in a formal language supported by the database management system”, wherein, “the schema refers to the as a blueprint of how the database is constructed”.
The schema of a database, allows for access, by, defining its structure, described in a formal language supported by the database management system, the schema refers to the organization of data as a blueprint of how the database is constructed.
As understood each database comprises, a schema and associated access language, the schema, defines its structure or a blueprint, as understood, is used to specifically read or insert, to a database, based on the schema as a blueprint.
 Therefore the examiner fails to agree with appellant, examiner is not persuaded by any arguments presented, the claims are not considered patentable distinct with respect to the art, as applied.
 
(D) In re page 8, appellant states,
D.    Rejection of Dependent Claims under 35 U.S. C. §103
In rejecting dependent claims 7 and 14, the Office Action additionally cites Minder. Dependent claim 7 ultimately depends from allowable independent claim 1, and dependent claim 14 ultimately depends from allowable independent claim 8. As the Court noted in In re Fine, “dependent claims are nonobvious the cited art fails to teach or suggest each and every limitation of independent claims 1 and 8. Therefore, it is respectfully requested that the rejection of the present dependent claims be reversed.

In response, claims 7 and 14, stand or fall with their independent claims, is acknowledged by the examiner.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/VINCENT F BOCCIO/Primary Examiner, Art Unit 2158                                                                                                                                                                                                        
Conferees:

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158  


/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR